
	

113 HCON 98 IH: Urging the President to immediately request the resignation of Secretary of Veterans Affairs Eric Shinseki.
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2014
			Mr. Farenthold submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
		
		CONCURRENT RESOLUTION
		Urging the President to immediately request the resignation of Secretary of Veterans Affairs Eric
			 Shinseki.
	
	
		Whereas Secretary of Veterans Affairs Eric Shinseki is assigned to provide the Nation’s veterans
			 the
			 quality of care and benefits they deserve and have earned;
		Whereas Secretary Shinseki’s poor oversight and failed leadership has led to the tragic and
			 avoidable deaths of some of the Nation’s veterans;
		Whereas officials of the Department of Veterans Affairs revealed inexcusable delays in providing
			 emergency health care to the Nation’s veterans;
		Whereas Secretary Shinseki has shown ineffectiveness and a lack of transparency as the top official
			 at the Department of Veterans Affairs;
		Whereas the clerks at the Department of Veterans Affairs were instructed how to falsify appointment
			 records to meet agency goals;
		Whereas Secretary Shinseki has displayed an unwillingness or inability to change the culture of
			 falsifying documents at the Department of Veterans Affairs;
		Whereas Secretary Shinseki has failed to implement modern age technology to reduce backlogs in
			 veterans’ claims;
		Whereas reports indicate that the Department of Veterans Affairs has paid out more than
			 $200,000,000
			 in wrongful-death claims to the families of nearly 1,000 veterans since
			 September 11, 2001; and
		Whereas veterans have earned the right to have timely access to quality healthcare: Now, therefore,
			 be it
	
		That Congress urges the President, in light of these aforementioned failures, to immediately
			 request the resignation of Veterans Affairs Secretary Eric Shinseki.
		
